In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00069-CR
____________

JOE JAY RASMUSSEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1004248



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of possession of less than one gram
of cocaine and true to the allegations in two enhancement paragraphs that he had prior
felony convictions. In accordance with the plea bargain agreement, the trial court
sentenced appellant to confinement for two years.  Appellant filed a timely notice of
appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case 
states that this is a plea-bargained case and appellant has no right to appeal.  The
record  supports the correctness of the certification.  Dears v. State, Nos. PD-1963-03,
PD-1964-03, PD-1965-03, slip op. 9 (Tex. Crim. App. Jan. 26, 2005).  We must
dismiss an appeal if the trial court’s certification shows there is no right to appeal. 
See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks
Do not publish.   Tex. R. App. P. 47.2(b).